Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Boone on 1/19/2022.
The application has been amended as follows: 
In the claims:
	In claim 1, line 15, after “as defined for” the phrase - - the first - - has been added.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Montanari et al. (US 2018/0080583, also the English equivalent of WO 2017/121961) discloses a multilayer tubular structure intended for transporting a heat-transfer fluid (paragraphs [0001 – 0003]), said multilayer tubular structure comprising:
at least one layer (1) comprising a composition (1) predominantly comprising at least one long-chain polyamide having 10 to 15 carbon atoms per nitrogen atom and comprising at least 50% aliphatic units relative to the sum of the units present in said long-chain polyamide (Examples 1, 4, 5 and 9-11: PA12-Noplast; Examples 7, 8, 12, 13 
Therefore, the subject matter of claim 1 differs from Montanari in that the one or more layer(s) (2) represent at least 50% of the total thickness of the tube.  The prior art doesn’t teach or suggest that the second layer represents 50% of the total thickness of the tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 19, 2022